Citation Nr: 1722728	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1972 to June 1974.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are the result of an in-service incident in submarine school, where he ruptured both eardrums.  See July 2013 VA Form 9.  However, aside from his vaccination report and a one page progress note regarding sinus/acne problems, the Veteran's claims file does not contain any other service treatment records (STRs).  Significantly, it appears that the RO is still in the process of acquiring his STRs.  See December 2016 Correspondence.  Thus, remand is warranted to accord the AOJ an opportunity to complete such development.  

Remand is also warranted to provide the Veteran with a new VA examination.  The Board finds that the July 2011 VA examination is inadequate as it does not consider all of the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (which stipulates that, if VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate).  This is evident as the record here includes pertinent VA Medical Center (VAMC) records dated significantly after the July 2011 VA examination.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present).  Likewise, the Veteran should be provided a new VA examination to assess the nature and etiology of his bilateral hearing loss and tinnitus. 

Moreover, since the Veteran filed his claims for hearing loss and tinnitus, he has been diagnosed with an additional bilateral ear disability, other than hearing loss and tinnitus.  See May 2012 VAMC records.  Significantly, however, the record is silent as to the etiology of this additional ear disability as well as its effect on the Veteran's hearing loss and tinnitus.  As such, the issue of entitlement to service connection for a bilateral ear disability other than hearing loss and tinnitus may have a significant impact on the outcome of the Veteran's claims for hearing loss and tinnitus.  Thus, these issues are inextricably intertwined, and adjudication of the impacted issue should be deferred until the issue that may cause the impact has been adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (which stipulates that issues are inextricably intertwined when a determination on one could have a significant impact on the outcome of the other).  Accordingly, the issues of entitlement to service connection for a bilateral ear disability other than hearing loss and tinnitus must be adjudicated prior to a final decision on the claims for service connection for hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding STRs.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  In addition, obtain any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records from November 2016 to the present.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

3.  Thereafter, schedule the Veteran for a VA examination and opinion with an appropriate examiner to assess the nature and etiology of hearing loss, tinnitus, and any bilateral ear disability, other than hearing loss and tinnitus.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should respond to the following:

(a)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus are etiologically related to his active service or had their onset within one year of his separation from active service. 

(b)  The examiner should also render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus are consistent with the Veteran's reports of in-service injury (rupture) to his bilateral eardrums.  

(c)  With respect to any other bilateral ear disability, other than hearing loss and tinnitus, the examiner is asked to provide diagnoses for any such current bilateral ear disability, including but not limited to, otitis externa, otitis media, and cholesteatoma.  

(d)  The examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral ear disability other than hearing loss and tinnitus is consistent with the Veteran's reports of in-service injury (rupture) to his ear drums.  

(e)  If the Veteran is found to have a bilateral ear disability other than hearing loss and tinnitus that is consistent with his report of an in-service injury (rupture) to his eardrums, the examiner should discuss the effect, if any, of such additional ear disability on the Veteran's hearing loss and tinnitus.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the AOJ shall adjudicate the issue of entitlement to service connection for a bilateral ear disability other than hearing loss and tinnitus.  The Veteran should be given an opportunity to perfect an appeal.  This issue should not be returned to the Board for appellate consideration unless the Veteran perfects an appeal of any denial of this claim. 

5.  Finally, re-adjudicate the issue of entitlement to service connection for hearing loss and tinnitus.  If the decisions are in any way adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

